705 S.E.2d 368 (2010)
BOSEMAN
v.
JARRELL.
No. 416PA08-2.
Supreme Court of North Carolina.
December 15, 2010.
John M. Martin, Greenville, for Melissa Ann Jarrell.
*369 James W. Lea, III, Wilmington, for Julia Catherine Boseman.
Mabel Y. Bullock, Special Deputy Attorney General, for NCDHHS.
Jill S. Jackson, Raleigh, for Amicus.
Nathalie F.P. Gilfoyle, for American Psychological Asso.
Cathy C. Hunt, Raleigh, for Evan B. Donaldson Adoption Inst., et al.
Kenneth Broun, for Law Professors.
Ellen W. Gerber, for NC Asso. of Women Attorneys.
Bradley R. Kutrow, Charlotte, Monica E. Webb, Raleigh, Carmine D. Boccuzzi, New York City, for NC Chapter of American Academy of Pediatrics.
Jonathan D. Sasser, Raleigh, for American Civil Liberties Union, et al.
Keith Alan Williams, Greenville, Austin R. Nimocks, Biloxi, MS, for Family Research Council.
Julie T. Flood, Lloyd T. Kelso, Gastonia, Deborah J. Dewart, for American College of Pediatricians, et al.
The following order has been entered on the motion filed on the 5th of April 2010 by Defendant/Third Party-Plaintiffs for Extension of Time to File Reply Briefs:
"Motion Allowed by order of the Court in conference this the 15th of December 2010."